USDC IN/ND case 3:12-cv-00475-JVB-MGG document 218 filed 11/20/19 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

CITY OF SOUTH BEND,                )
           Plaintiff,              )
                                   )
     v.                            )                CAUSE NO.: 3:12-CV-475-JVB-MGG
                                   )
SOUTH BEND COMMON COUNCIL, et al., )
          Defendants.              )

                                            ORDER

       This matter is before the Court on remand from the Court of Appeals for the Seventh

Circuit.

       Pursuant to the instructions of the appellate court, the Court hereby DISMISSES Plaintiff’s

Complaint [DE 1]. The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED on November 20, 2019.

                                                s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN, JUDGE
                                                UNITED STATES DISTRICT COURT
